PER CURIAM.
Andrews’ conviction of intent and conspiracy to rob the mails in violation of 18 U.S.C. § 2114 was affirmed by us, but returned for resentencing because the trial judge erroneously believed he was without power to suspend the mandatory twenty-five-year penalty for the offense. United States v. Donovan, 2 Cir., 242 F.2d 61. Upon resentencing the judge suspended the sentence of one defendant who was not at the scene of the crime, but left intact the sentences of Donovan and Andrews. On appeal these judgments were affirmed in open court. United States v. Donovan, 2 Cir., 252 F.2d 788, certiorari denied Andrews v. United States, 357 U.S. 940, 78 S.Ct. 1389, 2 L.Ed.2d 1553. So far as any of the contentions now put forward may survive these earlier appeals, we find them without merit, as explained in Judge Palmieri’s lucid opinion below. We affirm on that opinion.